                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


                                                       )    Case# ~lt>•Cv- II.ff(" H~
William x Nietzche,                                     )
              Plaintiff,                                ) ACTION FOR NEGLIGENCE
V.                                                      ) (VERIFIED)
Tristan Mahan,                                          ) DEMAND FOR JURY TRIAL
                                                        )
               Defendant( s)/Respondent( s)             )

                           CAUSE OF ACTION FOR NEGLIGENCE

        (NEGLIGENCE-AUTOMOBILE-GUEST PASSENGER-SECOND PARTY DRIVER)

        COMES NOW Plaintiff William X Nietzche, a People of this American Republic, and in
        this Court of Record brings this verified action summoning Tristan Mahan (hereinafter
        defendant), to answer plaintiff in a plea of negligence, to wit:


                                              JURISDICTION

   1. This court of record has subject matter jurisdiction pursuant to Article III section 2 of the
      Constitution for the united States of America 1791;

   2. Article VI clause 2 of the Constitution for the united States of America 1791;

   3. The Treaty of Peace and Friendship 1786 and 1836;

   4. There is complete diversity of Nationality and/or citizenship.

   5.    and the object of the litigation is related to bodily injury damages and loss wages in an
        amount greater than $75,000.

   6. This court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. §
      1367.

   7. These claims are so related to the federal claims that they form part of the same case or
      controversy.

   8. The court has personal jurisdiction over the Defendant.

   9. Venue is proper because the acts or omissions giving rise to the claim occurred in Salish /

                               CAUSE OF ACTION FOR NEGLIGENCE-Page l of 5
   Multnomah Territory [Portland, Oregon Republic];

10. This action is timely as it is brought within two (2) years of the acts or omissions giving
    rise to this claim.

                                            PARTIES
11. The Plaintiff, William X Nietzche, (hereinafter referred to as the plaintiff), proceeding in
    proper persona suijuris, is a Salish Moor, American National, aboriginal indigenous to
    the continent known as North America whose domicile is Salish Multnomah territory or
    corporately known as [Portland, Oregon].

12. The Defendant, Tristan Mahan (hereinafter referred to as the Defendant) at all times
    relevant hereto, is a U.S. citizen and a citizen of the State of Oregon and resides in
    Multnomah County.

                                           FACTS
13. On or about November 5, 2018, the Plaintiff was a guest passenger in a 2015 Toyota
    Black Scion automobile.

14. Said automobile was operated by Riley Conner;

15. Wherein said automobile was heading west on NE Couch Street;

16. Traveling through a green-light at the intersection of NE Couch Street and Martin Luther
    King Blvd;

17. NE Couch Street is one-way street heading west.

18. At said time and place, the road and weather conditions were dry.

19. At said time and place the Defendant was operating a 2015 greyish black Dodge Charger
    automobile;

20. Wherein said automobile was heading North on Martin Luther King Jr Blvd.

21. Whereby running a red-light;

22. And T-boning the driver's passenger side of the Scion;

23. Martin Luther King Blvd is a one-way street heading North;

24. At said time and place, Defendant operated his automobile in a negligent and reckless
    manner by: speeding thus violating ORS 811.111;

25. and running a red light at a two-way intersection thus violating ORS 811.265.


                           CAUSE OF ACTION FOR NEGLIGENCE-Page 2 of 5
26. At said time and place, the automobiles being operated by Riley Conner and the
    Defendant collided causing the Plaintiff to sustain: severe and permanent injuries; past,
    present and future pain and suffering; past, present, and future mental anguish; loss of
    enjoyment oflife's activities; lost wages; lost or diminished earning capacity; past,
    present and future medical bills and expenses.

   CLAIMS FOR RELIEF

                               FIRST CLAIM OF RELIEF
                           (Negligence-Against Tristan Mahan)
27. Plaintiff realleges and incorporates by reference all those facts and allegations in
    paragraphs 1 through 26 above and further alleges:

28. The collision was caused by the recklessness, carelessness and negligence of the
    Defendant, Tristan Mahan, for that among other acts and omissions the Defendant:

   a. operated the motor vehicle at a high, dangerous and excessive rate of speed under the
      circumstances then and there existing;

   b. failed to reduce speed to avoid a collision;

   c. failed to observe due care and precaution and to maintain proper and adequate control
      of the motor vehicle;

   d. failed to keep a proper lookout for other vehicles lawfully upon the highway;

   e. failed to exercise reasonable care in the operation of the motor vehicle under the
      circumstances then and there existing; and

   f.   In other respects not now known to the Plaintiff but which may become known before
        or at the time of trial.

29. As a direct and proximate result of the negligence and carelessness of the Defendant, the
    Plaintiff:

   a. suffered serious, painful and permanent bodily injuries, great physical pain and
      mental anguish, severe and substantial emotional distress, loss of the capacity for the
      enjoyment of life;

   b. was, is and will be required to undergo medical treatment and to incur medical costs
      and expenses to alleviate injuries, pain and suffering;

   c. was, is and will be precluded from engaging in normal activities and pursuits,
      including a loss of ability to earn money and of actual earnings;

   d. and, otherwise was hurt, injured and caused to sustain losses.

                           CAUSE OF ACTION FOR NEGLIGENCE-Page 3 of5
30. All of the Plaintiffs losses were, are and will be due to the carelessness and negligence of
    the Defendant, Tristan Mahan, without any negligence or want of due care on the
    Plaintiffs part contributing to the harm done.

31. The Defendant Tristan Mahan had a duty to: ORS 811.111 and ORS 811.265.

32. The Defendant breached the duty delineated hereinabove proximately causing or
   proximately contributing to cause of violation and Plaintiff's damages alleged herein.


                                    LAW OF THE CASE
33. Exhibit "XX" is incorporated by reference as though fully stated herein.


                                    DEMAND FOR RELIEF
34. For said causes of action therefore Plaintiffs brings its suit.

    WHEREFORE, Plaintiff demands judgment against Defendant as follows:

   A) Trial by Jury;

   B) Judgment for Plaintiff and against defendant;

    C) An award of damages which willfully and fairly compensate Plaintiff for severe and
       permanent injuries; past, present and future pain and suffering; past, present, and
       future mental anguish; loss of enjoyment oflife's activities; lost wages; lost or
       diminished earning capacity; past, present and future medical bills and expenses.

    D) That the court grant Plaintiff his attorney fees;

   E) That the court grant Plaintiff such other and further relief as the court deems proper;


    F) For interest as allowed by law; and

    G) For costs of suit incurred.

         I declare under penalty of perjury that the foregoing facts are true and correct to the
         best of affiants knowledge.


RESPECTF~t, Y DATED this_,,. 1A Y day of 4                                           . . \1                  ,2020.
    B~ .
           Q~  , .,. _
        "I~~ 0~ , .,;,_
       <~              _ ;£L
                         ~
                         e~
                                - .     %&,,(..,_,~ ., ,._._ 1. .f                   ~z               ,
    Wilham XN1etzc'fe                             ,z.,t -'l•>                 -..n
                                                                   .,'1.-(_.,k..,,.<--,.J~,.,,,-t.-.-,,, (
    In Solo Proprio, In Proper Persona,
    Sui Heredes, Sui Juris [Pro se]


                                     CAUSE OF ACTION FOR NEGLIGENCE-Page 4 of5
                                                      VERIFICATION

                    1//-?1~
               I, 1/f)         X.... )V.<-f2.lL-?, verify under oath that:
               1) I have reviewed the complaint;
               2) I have personal knowledge of the facts contained herein and believe them to
                   be true;
               3) The allegations of which I do not have personal knowledge, I believe them to
                   be true based on specified information, documents or both.
[State of OREGON]
County oftv\ullnD~
                   ~f
Signed and sworn to (or affirmed) before me ~n (date)            AJ£:Jft Y
                                                                    ~               ,
                                                                           20 ~ O . by
(name(s) of individuals making statement) WllllOm. X /1)1ef2-cC,e..,


Official Stamp
                 ck~ ~                             ~rzL                 Notacy Public - [State of Oregon]




                                        OFFJCl/l.l STAMP
                                 CHRISTINA LOUISE YOCHUM
                              NOTARY PUBLIC-OREGON
                        '.      COMMISSION NO 982073
                     MY COMMIS::ilOi\/ EXl'iiiES 0i:Ci.M8t:R 25, 2022




                               CAUSE OF ACTION FOR NEGLIGENCE-Page 5 of 5
